USCA4 Appeal: 21-7649      Doc: 12         Filed: 09/13/2022   Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7649


        JOHNNIE NELL JONES, JR.,

                             Plaintiff - Appellant,

                      v.

        KAREN BROWN, Chairwoman, Virginia Department of Corrections; HAROLD
        CLARKE, Director, Virginia Department of Corrections; DOE #1, Parole Board
        Member, in their individual capacity; DOE #2, Parole Board Member, in their
        individual capacity; DOE #3, Parole Board Member, in their individual capacity;
        DOE #4, Parole Board Member, in their individual capacity; DOE #5, Parole Board
        Member, in their individual capacity; DOE #6, Parole Board Member, in their
        individual capacity,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. Henry E. Hudson, Senior District Judge. (3:20-cv-00331-HEH-EWH)


        Submitted: August 2, 2022                                 Decided: September 13, 2022


        Before QUATTLEBAUM and RUSHING, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Johnnie Nell Jones, Jr., Appellant Pro Se.
USCA4 Appeal: 21-7649      Doc: 12         Filed: 09/13/2022    Pg: 2 of 3




        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-7649      Doc: 12         Filed: 09/13/2022     Pg: 3 of 3




        PER CURIAM:

               Johnnie Nell Jones, Jr., appeals the district court’s order dismissing his 42 U.S.C.

        § 1983 action as barred by res judicata. We have reviewed the record and find no reversible

        error. Accordingly, we affirm. See Jones v. Brown, No. 3:20-cv-00331-HEH-EWH (E.D.

        Va. Nov. 10, 2021).      We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                      AFFIRMED




                                                    3